Exhibit 10.6

 



INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (hereinafter the “Agreement”) is made as of the
24th day of March, 2017 by and between Pershing Gold Corporation, a Nevada
corporation, (hereinafter the “Company”) and Edward Karr (hereinafter the
“Indemnitee”).

 

WHEREAS, competent and experienced persons often are reluctant to serve as
directors or officers of corporations unless they are protected by comprehensive
polices of insurance and/or indemnification, due to the number of lawsuits
against such corporations and their directors and officers, the attendant
expense of defending against such lawsuits, and the exposure of such directors
and officers to unreasonably high damages;

 

WHEREAS, present laws and interpretations are not always sufficiently certain to
provide such directors and officers with adequate, reliable knowledge of the
legal risks to which they might be exposed as a result of serving a corporation;

 

WHEREAS, the Company has concluded that protecting its directors and officers
against such risks helps to attract the most capable persons to such positions;

 

WHEREAS, the Company desires to have Indemnitee serve or continue to serve as a
director or officer of the Company free from undue concern for damages by reason
of Indemnitee being a director or officer of the Company or by reason of his
decisions or actions on its behalf, and Indemnitee is willing to serve or to
continue to serve in one or more of such capacities only if he is furnished the
indemnity provided for hereinafter; and

 

WHEREAS, to induce Indemnitee to serve or continue to serve as a director or
officer of the Company, the Company has determined to grant to Indemnitee, as
permitted by Sections 78.7502 and 78.751 of the Nevada Revised Statutes
(hereinafter, the “NRS”), rights to indemnification and advancement of expenses
as provided herein, whether or not expressly provided in the Articles of
Incorporation or the Bylaws of the Company.

 

NOW, THEREFORE, in consideration of Indemnitee’s service as a director or
officer of the Company after the date hereof, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.           Indemnification.

 

(a)       The Company shall hold harmless and indemnify Indemnitee against all
expenses (including, without limitation, attorneys’ fees and expenses, court and
transcript costs, travel costs, and other costs, expenses, and obligations
incurred in connection with investigating, defending or being or preparing to be
a witness in a Proceeding (as defined below), and any federal, state, local or
foreign taxes imposed on Indemnitee as a result of the actual or deemed receipt
of any payments under this Agreement (hereinafter collectively, “Expenses”)),
damages, losses, liabilities, judgments, fines and penalties (whether civil,
criminal or other), and amounts paid in settlement (hereinafter, collectively
“Losses”) actually and reasonably incurred by Indemnitee in connection with any
threatened, pending or completed action, suit, alternative dispute resolution
mechanism or proceeding, whether civil, criminal, administrative or
investigative, to which Indemnitee was or is a party or is threatened to be made
a party by reason of the fact that Indemnitee is or was a director, officer,
employee or agent of the Company, or is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
(hereinafter, a “Proceeding”), to the fullest extent permitted by Nevada law;
provided, however, that the Company shall not be required to indemnify
Indemnitee in connection with any Proceeding (or part thereof) initiated by
Indemnitee (excluding compulsory counterclaims and affirmative defenses) unless:
(i) such indemnification is expressly required to be made by law, (ii) the
Proceeding was authorized by a majority of the Company’s disinterested
directors, whether or not such directors constitute a quorum, or (iii) such
indemnification is provided by the Company, in its sole discretion, pursuant to
the powers vested in the Company under the NRS. If a determination with respect
to Indemnitee’s entitlement to indemnification hereunder is required by
applicable law, such determination shall be made, if Indemnitee so requests, by
independent legal counsel selected by the Company and reasonably acceptable to
Indemnitee.

 



     

 

 

(b)       Indemnitee shall provide written notice (a “Claim Notice”) to the
Company promptly after receiving notice of any Proceeding initiated by a third
party that may give rise to a claim for indemnification hereunder; provided,
however, that a failure to provide such notice shall not relieve the Company of
its obligations hereunder except to the extent it is materially prejudiced
thereby. Following its receipt of the Claim Notice, the Company shall be
entitled to assume the defense of such Proceeding with counsel approved by
Indemnitee, which approval shall not be unreasonably withheld, upon the delivery
to Indemnitee of written notice of its election to do so within 30 days of its
receipt of the Claim Notice. After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company shall not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same Proceeding;
provided that (i) Indemnitee shall have the right to employ Indemnitee’s counsel
in any such Proceeding at Indemnitee’s expense and (ii) if (A) the employment of
counsel by Indemnitee has been previously authorized by the Company,
(B) Indemnitee shall have reasonably concluded that there is a conflict of
interest between the Company and Indemnitee in the conduct of any such defense,
or (C) the Company shall not continue to retain such counsel to defend such
Proceeding, then the fees and expenses of Indemnitee’s counsel shall be at the
expense of the Company.

 

(c)       If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the Losses actually and
reasonably incurred by Indemnitee in a Proceeding, but not, however, for the
total amount thereof, the Company shall indemnify Indemnitee for the portion of
such Losses to which Indemnitee is entitled.

 

Section 2.           Advancement of Expenses.

 

(a)       Expenses (including attorneys’ fees) incurred by Indemnitee in
defending a Proceeding shall be paid by the Company in advance of the final
disposition of such Proceeding upon receipt of an undertaking (hereinafter, an
“Undertaking”) by or on behalf of Indemnitee to repay such amount if, and to the
extent, it shall ultimately be determined that Indemnitee is not entitled to be
indemnified by the Company by a final judicial decision from which there is no
further right to appeal. No security shall be required in connection with any
Undertaking and any Undertaking shall be accepted without reference to
Indemnitee’s ability to repay.

 



 - 2 - 

 

 

(b)       Notwithstanding any provision to the contrary in Section 2(a) above,
the Company shall not be required to advance such Expenses to Indemnitee in
connection with any Proceeding (excluding compulsory counterclaims and
affirmative defenses) initiated by Indemnitee, unless such advancement is
specifically approved by a majority of the Company’s disinterested directors,
whether or not such directors constitute a quorum.

 

Section 3.           Right of Indemnitee to Enforce Indemnification and
Advancement Obligations; Presumptions.

 

(a)       If a claim under Section 1 of this Agreement is not paid in full by
the Company within 45 days after a written claim for indemnification has been
received by the Company or a claim under Section 2 of this Agreement is not paid
in full by the Company within 30 days after a written claim for advancement of
Expenses has been received by the Company, Indemnitee shall be entitled at any
time thereafter to bring suit against the Company to recover the unpaid amount
of any such claim, provided in each case that the written claim satisfies any
applicable requirements under the NRS and the Company’s Articles of
Incorporation. If successful in whole or in part in any such suit, or in a suit
brought by the Company seeking to recover a prior advancement of Expenses to
Indemnitee, Indemnitee shall be entitled additionally to be paid, and to seek as
an award in connection with any such suit, the cost and Expenses (including
attorneys’ fees) incurred by Indemnitee in prosecuting or defending such suit.

 

(b)       In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 3 of this Agreement, and the Company shall have the
burden of proof in overcoming such presumption by clear and convincing evidence.
Neither the failure of the Company (including its Board of Directors,
independent legal counsel, or its stockholders) to have made a determination
prior to the commencement of the suit as to whether indemnification of
Indemnitee is proper in the circumstances because the Indemnitee has met any
applicable standard of conduct set forth in Nevada law, nor an actual
determination by the Company (including its Board of Directors, independent
legal counsel, or its stockholders) that Indemnitee has not met any such
applicable standard of conduct, shall be a defense to the suit or create a
presumption for purposes of such suit that the Indemnitee has not met any
applicable standard of conduct.

 

(c)       If the person, persons or entity empowered or selected to determine
whether Indemnitee is entitled to indemnification shall not have made a
determination within 30 days after receipt by the Company therefor, the
requisite determination of entitlement to indemnification shall be deemed to
have been made and Indemnitee shall be entitled to such indemnification, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law; provided, however,
that such 30-day period may be extended for a reasonable time, not to exceed an
additional 15 days, if the person, persons or entity making the determination
with respect to entitlement to indemnification in good faith requires such
additional time for the obtaining or evaluating of documentation and/or
information relating thereto.

 



 - 3 - 

 

 

Section 4.           Settlement. The Company shall have no obligation to
indemnify Indemnitee under this Agreement for any amounts paid by or on behalf
of Indemnitee in settlement of any action, suit or proceeding effected without
the Company’s prior written consent. The Company shall not settle any claim in
any manner that would impose any fine, penalty, obligation or limitation on
Indemnitee without Indemnitee’s written consent. Neither the Company nor
Indemnitee shall unreasonably withhold their consent to any proposed settlement.

 

Section 5.           Rights not Exclusive; Additional Indemnification Rights.

 

(a)       The rights provided herein shall not be deemed exclusive of and are in
addition to, any other rights that Indemnitee may have or hereafter acquire
under any statute, provision of the Company’s Articles of Incorporation or
Bylaws, agreement, directors’ and officers’ liability insurance policy, vote of
stockholders or disinterested directors, or otherwise, both as to action in
Indemnitee’s official capacity and as to action in any other capacity while
holding such office.

 

(b)       The right to be indemnified or to receive advancement of Expenses
under this Agreement is and is intended to be retroactive and shall be available
as to events occurring prior to the date of this Agreement.

 

Section 6.           Consideration. The Company expressly confirms and agrees
that it has entered into this Agreement and has assumed the obligations imposed
on the Company hereby in order to induce Indemnitee to continue as a director or
officer of the Company, and acknowledges that Indemnitee is relying upon this
Agreement in continuing in such capacity.

 

Section 7.           Subrogation. In the event of payment under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all documents required and
shall do all acts that may be necessary to secure such rights and to enable the
Company effectively to bring suit to enforce such rights.

 

Section 8.           Contribution. If it is established that Indemnitee has the
right to be indemnified under this Agreement in respect of any claim, but that
right is unenforceable by reason of applicable law or public policy, then, to
the fullest extent applicable law permits, the Company, in lieu of indemnifying
or causing the indemnification of Indemnitee under this Agreement, shall
contribute to the amount Indemnitee has incurred, in connection with that
Proceeding, in such proportion as is deemed fair and reasonable in light of all
the circumstances of that Proceeding in order to reflect:

 

(a)       the relative benefits Indemnitee and the Company have received as a
result of the event(s) or transaction(s) giving rise to that Proceeding; or

 



 - 4 - 

 

 

(b)       the relative fault of Indemnitee and of the Company and its other
functionaries in connection with those event(s) or transaction(s).

 

Section 9.           Severability. In the event that a court shall determine
that any provision of this Agreement requires the Company to do or to fail to do
an act in violation of applicable law, such provision shall be limited or
modified in its application to the minimum extent necessary to avoid a violation
of law, and, as so limited or modified, such provision and the balance of this
Agreement shall be enforceable in accordance with their respective terms.

 

Section 10.           Choice of Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Nevada
applicable to contracts made or to be performed in such state without giving
effect to its principle of conflicts of laws.

 

Section 11.           Consent to Jurisdiction. The Company and Indemnitee each
hereby irrevocably consent to the jurisdiction of the courts of the State of
Colorado for all purposes in connection with any action, suit or proceeding
which arises out of or relates to this Agreement and agree that any action
instituted under this Agreement shall be brought only in State or Federal Courts
located in the State of Colorado.

 

Section 12.           Binding Effect; Successors and Assigns. This Agreement
shall be binding upon Indemnitee and upon the Company, its successors and
assigns. The rights conferred by this Agreement shall continue after Indemnitee
has ceased to be a director or officer and shall inure to the benefit of
Indemnitee, Indemnitee’s heirs, personal representatives and assigns and to the
benefit of the Company, its successors and assigns.

 

Section 13.           Amendment and Termination. No amendment, modification,
termination or cancellation of this Agreement shall be effective unless made in
writing signed by both of the parties hereto.

 

Section 14.           Notices. Any notice or other communication required or
permitted to be given or made to the Company or Indemnitee pursuant to this
Agreement shall be in writing, and shall be addressed if to Indemnitee, at
Indemnitee’s address as set forth in the Company’s records and if to the
Company, at the address of its principal corporate offices or at such other
address as a party may designate by 10 days’ advance written notice to the other
party hereto.

 

Section 15.           Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall constitute an original.

 

 - 5 - 

 

 

 

IN WITNESS WHEREOF, the Company and Indemnitee have executed this Agreement on
and as of the day and year first above written.

 

  PERSHING GOLD CORPORATION               By: /s/ Mindyjo Germann   Name:
Mindyjo Germann   Title: Corporate Secretary       INDEMNITEE               /s/
Edward Karr   Name: Edward Karr

 

 

 

 

 



 - 6 - 

